UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 2, 2014 GrowBlox Sciences, Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or organization) 333-382580 (Commission File Number) 59-3733133 (IRS Employer I.D. No.) 4700 Millenia Blvd, Suite 175 Orlando, FL 32829 Phone: (844) 843-2569 Fax: (866) 929-5122 (Address, including zip code, and telephone and facsimile numbers, including area code, of registrant’s executive offices) Signature Exploration and Production Corp. (Former name, former address and former fiscal year, if changed since last report) ITEM 3.02 Unregistered Sales of Equity Securities. On March 13, 2014, the Registrant (hereinafter the “Company”), entered into a definitive agreement (the “Agreement”) with Mr. Craig Ellins for the acquisition of assets (the “Assets”) to be used in the legal production and use of cannabis. The Agreement between Mr. Ellins and the Company was filed with an 8-K on March 19, 2014.In accordance with the Agreement, Mr. Ellins was issued an additional four million shares upon the completion of a minimum of $1,000,000 inproceeds to the Company from fund raising on May 1, 2014.The shares were issued pursuant to the exemption from registration set forth in Section 4(2) of the Securities Act of 1933.As of May 2, 2014, the Company has 13,705,598 shares issued and outstanding. SIGNATURE PAGE Pursuant to the requirement of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GrowBlox Sciences, Inc. Dated: May 2, 2014By:/s/ Steven Weldon Steven Weldon ChiefFinancial Officer and Director
